t c summary opinion united_states tax_court david jackson and betty s jackson petitioners v commissioner of internal revenue respondent docket no 525-04s filed date david and betty s jackson pro sese vicken abajian for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court unless otherwise indicated subsequent references to sections other than sec_6320 and sec_6330 are to the internal_revenue_code_of_1986 in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action under section for the taxable years and years in issue the issues for decision are whether respondent abused his discretion in failing to abate interest for the years in issue that had accrued from march through date we hold that he did to the extent provided herein whether respondent improperly refused to abate assessment for the addition_to_tax for failure to timely pay under sec_6651 for the years in issue we hold that he did not whether respondent abused his discretion in denying petitioners’ claim for damages for respondent’s unnecessary filing of a lien we hold that the court lacks jurisdiction to consider this claim background some of the facts have been stipulated and they are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference sec_6320 is effective with respect to collection actions initiated more than days after date ie date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_750 petitioners resided in rancho santa margarita california at the time that the petition was filed with the court a petitioners’ income_tax returns petitioners filed federal_income_tax returns for each year in issue reporting tax due as follows tax_year date filed extension of time to file -0- -0- tax due dollar_figure big_number big_number big_number big_number big_number at the time that they filed each return petitioners did not pay the tax shown as due on the return based on the returns filed by petitioners respondent assessed the tax shown as due on each return statutory interest for the years in issue an addition_to_tax for failure to timely file a return under sec_6651 for and an addition_to_tax for failure to timely pay tax under sec_6651 for the years in issue and an addition_to_tax for failure to pay estimated_tax under sec_6654 for the years in issue on date petitioners entered into an installment_agreement for and but defaulted on april and date respectively on date petitioners entered into an installment_agreement for and but defaulted on date on date respondent’s ogden service_center received from petitioners a form_656 offer_in_compromise oic offering dollar_figure to satisfy their income_tax liabilities for the years in issue petitioners attached to the oic a statement stating in part we are not able to pay the entire amount owed but we are refinancing our current_assets borrowing from friends and family and will use our income to pay the amount we are offering although the record does not definitively disclose what events have transpired since date it appears that on or about date petitioners requested from respondent a payoff amount in response petitioners received from respondent computer printouts dated date for each of the years in issue reflecting their names and social_security numbers account balance accrued interest and accrued additions to tax as of date on date s partridge ms partridge in respondent’s laguna niguel office sent petitioners a letter rejecting their oic ms partridge determined that petitioners could pay in full the amount due based on financial information submitted by them to demonstrate that they were obtaining funds to pay their tax_liabilities petitioners faxed a letter to ms partridge on date informing her of the name and phone number of their loan officer at world savings who was handling the refinancing of their home b filing of the notice_of_federal_tax_lien on date respondent filed a notice_of_federal_tax_lien against petitioners for income taxes including interest and additions to tax for the years in issue on date respondent sent each petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the years in issue on date petitioners sent a letter to respondent’s laguna niguel office requesting that their case be forwarded to the office of appeals in their request petitioners stated that mrs partridge stated that she would work with me and not file a lien if i would refinance and that such a filing would impede my ability to pay taxes on or about date petitioners submitted to world savings a loan application_for approximately dollar_figure at an interest rate of percent on date world savings denied petitioners’ date loan application because of petitioners’ poor credit performance with us world savings on date petitioners submitted to respondent a form request for a collection_due_process_hearing petitioners attached to the form a statement stating in part i disagree with the filing of the federal_tax_lien because it has prohibited me from refinancing to pay the tax debt i notified the internal_revenue_service that i was in the process of refinancing i sent a fax to them and the lender so that they could check with the lender to see that this process was in place the internal revenue told me that they would work with me and they realized that filing the tax_lien would be a hindrance to me getting a loan they filed the tax_lien anyway in addition to the lien causing a rejection for the loan to pay you it also caused a rejection for a line of credit for me to even out my cash_flow for the immediate period on date petitioners faxed to the internal_revenue_service irs lien desk a letter requesting a payoff for the attached lien that will be good until date on date petitioners faxed to revenue_officer gloria owen ms owen in respondent’s laguna niguel office a third request for a demand to pay off my lien on date ms owen faxed to petitioners computer printouts dated date for each year in issue reflecting petitioner david jackson’s social_security_number and the balance due including accrued interest and accrued penalties the first page had a handwritten notation stating total of all years through dollar_figure at some point in time petitioners began working with carol nguyen ms nguyen a settlement officer in respondent’s laguna niguel office to obtain a payoff demand for their lender on date ms nguyen faxed to petitioners a document signed by r bonzer lien advisor reflecting petitioners’ escrow number instructions for payment and their tax_liabilities for each year in issue as of date as follows unpaid balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax_year total interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additions to tax -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in her cover letter ms nguyen referred to this document as an escrow demand letter the cover letter also requested petitioners to sign an offer withdrawal letter concerning their oic which petitioners signed on date on or about date petitioners submitted to world savings another loan application along with the escrow demand letter world savings approved the date loan application_for dollar_figure at an interest rate of dollar_figure percent with a closing date of date c petitioners’ sec_6330 hearing on date petitioners attended a hearing before appeals officer j t minor mr minor at the hearing petitioners requested that respondent release the lien because they were refinancing their home to pay in full their tax_liabilities and that respondent abate the additions to tax and the interest for the period during which respondent delayed although the document appears to be a standard internal_revenue_service form it does not indicate a form number providing petitioners with an escrow demand letter for their lender mr minor abated for reasonable_cause dollar_figure of the addition_to_tax for failure to timely pay tax accruing from july to date as follows no penalty applicable for this period because the 50-month period for assessment of this penalty has already expired dollar_figure dollar_figure tax due per return multiplied by percent ie percent for months dollar_figure dollar_figure tax due per return less dollar_figure general tax_credit multiplied by percent dollar_figure dollar_figure tax due per return multiplied by percent on date petitioners paid in full their outstanding income_tax liabilities for the years in issue of dollar_figure d notice_of_determination on date respondent sent to each petitioner a notice_of_determination concerning collection action under sec_6320 notice_of_determination in the notice_of_determination respondent denied all of petitioners’ requests with respect to petitioners’ request to abate interest respondent denied their request because the jacksons have not fully paid their liabilities they state that the delay of their refinance caused them to accrue additional interest but the refinance was not secured had it been secured there was insufficient funds available in the refinance to fully pay their delinquent income_tax liabilities with respect to petitioners’ request to abate the additions to tax respondent sustained the abatement of dollar_figure of the addition_to_tax for late payment because there was some delay in providing the taxpayer’s timely information regarding the amounts due on their delinquent income_tax liabilities e petition on date petitioners filed with the court a petition under sec_6330 disputing respondent’s determinations see sec_6320 paragraph of the petition states i request that i be relieved from all interest and penalties in connection with the tax years described in paragraph the cdp determination_letter attached indicated that there was delay in providing the taxpayer timely information and therefore abated a portion of the failure to pay penalties for reasonable_cause the dollar_figure did not address the irs action regarding the lien and other damages and costs incurred as a result of their actions i have since acquired a loan and paid the taxes of dollar_figure in full this amount includes dollar_figure interest and dollar_figure in penalties i respectfully request a return of the interest and penalties less the dollar_figure for a total of dollar_figure for cause and hardship f release of the lien on date respondent released the federal_tax_lien because petitioners paid in full their tax_liabilities including interest and additions to tax for the years in issue the record does not explain why it took respondent continued discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for unpaid taxes after demand for payment within business days after the day of filing the notice of lien the secretary must notify the taxpayer in writing that a tax_lien was filed and inform the taxpayer of his or her right to a hearing before an impartial appeals officer sec_6320 sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e once the appeals officer has issued a determination_letter the taxpayer may seek judicial review of the commissioner’s administrative determination sec_6330 a abatement of interest we have jurisdiction over petitioners’ request for abatement of interest because such request was made as part of a sec_6330 proceeding see 115_tc_329 this court may order an abatement of interest if the commissioner abuses his discretion in failing to abate interest sec_6404 the taxpayer must prove that the commissioner continued months to release the lien sec_6404 formerly sec_6404 is applicable to continued exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 112_tc_19 as applicable to and preamendment sec_6404 permits the commissioner to abate all or any part of an assessment of interest on any payment of tax if an error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act and the taxpayer caused no significant aspect of the delay as applicable to through sec_6404 permits the commissioner to abate interest with respect to any unreasonable error or delay resulting from managerial or ministerial acts see taxpayer bill of right sec_2 sec_301 and publaw_104_168 110_stat_1457 effective for interest accruing with respect to tax years beginning after date sec_301_6404-2t b temporary proced admin regs fed reg date defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the continued requests for abatement after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 act such as conferences and review by supervisors have taken place the final regulations under sec_6404 provide the same definition see sec_301_6404-2 proced admin regs the final regulations define a managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs petitioners do not dispute that they are liable for the interest that had accrued on their outstanding tax_liabilities petitioners contend however that respondent abused his discretion in not abating interest that had accrued since date the earliest date that petitioners requested an escrow demand letter petitioners argue that had respondent provided them with the escrow demand letter at that time then petitioners would have been able to refinance their home and to pay in full their tax_liabilities thus petitioners contend that respondent’s failure to send them the escrow demand letter on date was an unreasonable ministerial delay on or about date petitioners requested a payoff the final regulations were issued on date generally effective with respect to interest accruing on deficiencies or payments of tax for tax years beginning after date amount to refinance their home to pay their tax_liabilities respondent sent petitioners a computer printout for each year disclosing their total outstanding tax_liabilities including interest and additions to tax petitioners however did not submit a loan application_for the refinancing of their home until almost months later on or about date which was rejected on date because of petitioners’ poor performance with world savings from march until on or about date there was no erroneous or dilatory performance of a ministerial_act by respondent nor was there any unreasonable error or delay resulting from any managerial or ministerial_act that contributed to a delay in the payment of petitioners’ tax_liabilities under these circumstances respondent did not abuse his discretion to refuse to abate interest that accrued for that period for the period july to date respondent determined that there was some delay in providing the taxpayer’s sic timely information regarding the amounts due on their delinquent income_tax liabilities it is reasonable to assume that the delay in the payment of petitioners’ tax_liabilities for petitioners allege that world savings rejected their loan application because of the lien the allegation however is unproven there is no explanation in the record as to the significance of date this period was caused by respondent’s failure to provide petitioners with an escrow demand letter see douponce v commissioner tcmemo_1999_398 holding that respondent’s failure to provide the taxpayer with a correct payoff amount was a ministerial_act that warranted the abatement of interest on date petitioners submitted to respondent a form stating that the lien prohibited them from refinancing their home on date petitioners requested another payoff amount but they did not receive a response from respondent almost month later petitioners again requested a payoff amount which they received on date in the form of computer printouts after appealing to an appeals officer petitioners finally received an escrow demand letter on date once petitioners received the escrow demand letter world savings promptly approved their date loan application and assigned a closing date of date on date petitioners paid in full their outstanding tax_liabilities including interest and additions to tax we note that the internal_revenue_manual sec_25 date provides a procedure for preparing a form notice of federal taxes due in the case of an escrow payoff request during a ch proceeding the form contains the identity of the taxpayer the amounts due for taxes secured_by a lien on the property and calculations for interest and penalties form enables the escrow company to pay respondent directly from the escrow funds in a sale or refinancing of real_property a similar procedure appears equally applicable to a refinancing of real_property in a non- bankruptcy case based on the entirety of the record we conclude that there was dilatory performance of a ministerial_act by respondent that contributed to an unreasonable delay in the payment of petitioners’ tax_liabilities from july to date accordingly respondent abused his discretion in refusing to abate interest that had accrued for the years in issue for that period b additions to tax the income_tax assessments against petitioners include additions to tax under sec_6651 for and and sec_6651 and sec_6654 for all the years in issue petitioners did not have an opportunity to dispute the additions to tax relating to their income_tax liabilities therefore they can challenge them during the sec_6330 proceeding sec_6330 we review de novo respondent’s determination with respect to these additions to tax see 114_tc_176 petitioners first contend that respondent agreed to waive all additions to tax upon payment in full of their income_tax liabilities including interest and additions to tax for the years in issue in support of their contention petitioners rely on an alleged oral agreement that they had with ms owen wherein she agreed that respondent would cooperate with petitioners and not file a tax_lien as long as petitioners were moving forward and that respondent would waive the additions to tax if petitioners paid off the total principal balance plus interest consistent with this agreement petitioners paid in full their outstanding tax_liabilities for the years in issue petitioners allege however that respondent did not waive the penalties and thus failed to comply with the agreement sec_7121 and sec_7122 and the regulations thereunder set forth the exclusive means by which closing agreements and compromises between the commissioner and a taxpayer concerning the latter’s tax_liability may be accorded finality 122_tc_384 65_tc_351 rohn v commissioner tcmemo_1994_244 sec_301_7121-1 sec_301_7122-1 proced admin regs a closing_agreement or compromise must be submitted on special forms prescribed by the secretary and is not considered accepted until the taxpayer is notified of the acceptance in writing 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 sec_301_7122-1 proced admin regs petitioners admitted at trial that the purported agreement was oral and that they do not have any written document or form to that effect based on the record there was no compliance with sec_7121 or sec_7122 accordingly we hold that petitioners and respondent did not enter into a binding agreement to waive all additions to tax in the alternative petitioners contend that respondent should abate the addition_to_tax for late payment that accrued from march through july dollar_figure petitioners assert that they would have paid their outstanding tax_liabilities on or about date but that respondent failed to timely provide them with an escrow demand letter petitioners’ contention is misplaced sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of that tax unless the failure was due to reasonable_cause and not willful neglect see sec_301 c proced admin regs petitioners may demonstrate reasonable_cause for late payment by showing that they exercised ordinary business care and prudence in providing for payment of their tax_liability and were nevertheless either unable to pay the tax or would suffer an undue_hardship if they paid on the due_date sec_301_6651-1 proced admin regs at the time that petitioners filed their returns they failed to remit the amount shown as tax based on the entirety petitioners concede that they are liable for the additions to tax for failure to timely file and for failure to pay estimated_tax petitioners however contend that respondent should have also abated the addition_to_tax for failure to pay from july to date we note that this addition for those years did not accrue for that period see sec_6651 of the record petitioners have not shown that their failure to timely pay tax was due to reasonable_cause and not willful neglect therefore respondent did not improperly refuse to abate the addition_to_tax for late payment from date through date c petitioners’ claim for damages petitioners claim emotional damages of dollar_figure and monetary compensation of dollar_figure alleging that the premature and unnecessary filing of the lien adversely affected their credit rating which prevented them from refinancing their home and hindered their ability to pay their tax_liabilities as a result the lien caused them to incur a loan at a higher interest rate petitioners however do not cite or rely on any specific statute as a basis for this claim although we recognize that the filing of such a lien may have the negative effects of creating a cloud on the taxpayer’s title to property and impairing the taxpayer’s creditworthiness see 118_tc_488 we generally have no jurisdiction over such claims sec_7433 see gerakios v commissioner tcmemo_2004_203 holding that petitioners calculate this amount as the difference payable over a 10-year term between the 4-percent interest rate on the date loan application and the dollar_figure percent interest rate on the date loan application ie dollar_figure dollar_figure tax owed pincite 25-percent amortized over years less dollar_figure dollar_figure tax owed pincite-percent amortized over years multiplied by years equals dollar_figure the court has no jurisdiction over taxpayer’s compensatory claim that his credit rating was adversely affected by the filing of a lien chocallo v commissioner tcmemo_2004_152 holding that the court has no jurisdiction over taxpayer’s damages claim for alleged wrongs committed by respondent’s employees if petitioners’ claim for monetary compensation were meant to be predicated on sec_7432 and or which provide for civil damages for failure to release a lien or certain unauthorized collection actions respectively we note that such claims must be brought in a district_court of the united_states d conclusion we have considered all of petitioners’ arguments and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered under rule
